PER CURIAM.
Writ of certiorari was issued to review the decision of the District Court of Appeal, Second District, in this case appearing at 190 So.2d 32. The history, factual background, questions presented and disposition are clearly set out in the opinion of the District Court. Argument having been heard and the court having considered the record and briefs, it is our opinion that the ruling of the District Court is correct and it is adopted as the opinion of this court.
The writ of certiorari is therefore discharged.
THORNAL, C. J., and ROBERTS, DREW and CALDWELL, JJ., concur.
THOMAS, J., dissents.